Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,8,12,13,20-23,26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1).
Regarding claim 1, Jeong teaches an electronic device comprising: at least one aspect ratio feature (VS, fig. 11) in an array region (10) of a base stack of materials (top half of ST in fig. 11 and the SL/ILD layers into which the leftmost DVSes in region 23 extend); overlay marks comprising aspect ratio features (left three DVS on the left in fig. 11) in or on only an upper portion of the base stack of materials in an overlay mark region in a scribe region (20, paragraph [0048]; region 23 in fig. 17 is in region 20, fig. 4) of an electronic device, the scribe region laterally adjacent to the array region, and top surfaces of each of the aspect ratio features being substantially coplanar with each other; and an additional stack of materials (bottom half of ST) adjacent the base stack of materials, the at least one high aspect ratio feature extending into the additional stack of materials. 
Jeong does not the aspect ratio features of the overlay marks to be low aspect ratio features.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the aspect ratio features low, as well as high, aspect ratio features, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Jeong does not teach the aspect ratio feature in the array region to be high aspect ratio feature.
In the same field of endeavor, Tokashiki teaches increasing aspect ratio of
features, to make them high aspect ratio (paragraph [0030] of Tokashiki and current
claims 26 and 27) can increase memory density (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing
date of the invention to make the aspect ratio feature high aspect ratio feature, for the
benefit of increasing memory density.
Jeong does not teach the low aspect ratio features of the overlay marks comprise an optical contrast material.
Jeong teaches the SL and the ILD layers may be silicon oxide (paragraph [0056]) and the DVS layer may be aluminum (paragraph [0089]).
In the same field of endeavor, Koketsu teaches silicon oxide to be an optical contrast material against aluminum, and vice versa, by teaching because reflectivity of aluminum is higher than that of silicon oxide, aluminum can be recognized next to silicon oxide (paragraph [0058]).
Thus, it is inherent that the overlay marks in Jeong comprise an optical contrast material.
Regarding claim 2, Jeong teaches the electronic device of claim 1, further comprising additional overlay marks (rightmost two DVSes or lower half stack of ST, fig. 11) that are not only in or on the upper portion of the base stack of materials.  
Regarding claim 3, Jeong teaches the electronic device of claim 1, wherein the overlay marks further comprise higher aspect ratio features (rightmost three DVS, fig. 11).  
Jeong does not teach the higher aspect ratio features to be high aspect ratio features.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the aspect ratio features low, as well as high, aspect ratio features, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 4, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise a reflective material (aluminum in DVS, fig. 11).  
Regarding claim 5, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise an opaque material (polysilicon in DVS, paragraph [0089]; paragraph [0043] of the current application).  
Regarding claim 8, Jeong in view of Tokashiki teaches the electronic device of claim 1, wherein the at least one high aspect ratio feature is present in a die region (10, fig. 11, paragraph [0049]) of the electronic device.  
Regarding claim 12, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material in the upper portion of the base stack of materials (DVS, SS, and DST, fig. 11; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 13, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material on the upper portion of the base stack of materials (DVS/SS in fig. 11; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 20, Jeong does not teach the overlay marks (DVS, fig. 11) comprise a smaller critical dimension in the overlay mark region than a critical dimension of the at least one high aspect ratio feature in the array region.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the overlay marks to comprise a smaller or larger critical dimension in the overlay mark region than, as well as the same critical dimension in the overlay mark region as, a critical dimension of the at least one high aspect ratio feature in the array region, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 21, Jeong in view of Tokashiki and Koketsu teaches (see claim 1) an electronic device comprising: at least one high aspect ratio feature in an array region of a base stack of materials; 4Serial No. 16/546,759the base stack of materials comprising tiers of alternating different materials (SL and ILD are different materials, paragraph [0056]; ILD is dielectric while EL is electrode, paragraphs [0056][0078]) overlay marks comprising low aspect ratio features comprising an optical contrast material, the optical contrast material in or on only an uppermost tier (the current Office Action defines the “uppermost tier” to be the region in which the leftmost DVSes are formed in fig. 11) of the base stack of materials in an overlay mark region in a scribe region of the base stack of materials of the electronic device, the scribe region separate from the array region; and one or more additional stacks of materials (bottom half of the ST) adjacent the base stack of materials, the one or more additional stacks of materials comprising the at least one high aspect ratio feature.  
Regarding claim 22, Jeong teaches in view of Tokashiki and Koketsu teaches (see claim 1) an memory device comprising: at least one high aspect ratio feature in a first deck of a multideck structure comprising stacks of materials; and overlay marks in or on only an upper portion of a base stack of the stacks of materials in a scribe region, the overlay marks comprising low aspect ratio features, wherein top surfaces of each of the low aspect ratio features are substantially coplanar with each other and wherein the overlay marks are laterally adjacent to the at least one high aspect ratio feature, wherein no high aspect ratio feature of the at least one high aspect ratio feature is below the overlay marks, wherein one or more of the low aspect ratio fetures comprise an optical contrast material.  
Regarding claim 23, Jeong teaches the memory device of claim 1, wherein the overlay marks are laterally adjacent to the at least one high aspect ratio feature (fig. 11).  
Regarding claim 26, Jeong does not teach the at least one high aspect ratio feature comprises an aspect ratio of between about 50:1 and about 200:1
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 50:1 and about 200:1 (paragraph [0030]).  
Regarding claim 27, Jeong does not teach the electronic device of claim 22, wherein the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1.
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1 (paragraph [0030]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1) as applied to claim 1 above, and further in view of Sandhu (PG Pub 2011/0033786 A1).
Regarding claim 6, the previous combination remains as applied in claim 1.
However, the previous combination does not explicitly teach the base stack of materials comprises optically transparent materials.  
Jeong teaches the base stack of materials comprises silicon oxide (SL/ILD, fig. 11, paragraph [0056]).
Sandhu teaches that silicon oxide to be optically transparent (paragraph [0064]).
Thus, it is inherent in Jeong that the base stack of materials comprises optically transparent materials.
Allowable Subject Matter
Claims 11 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the overlay marks comprise a metal silicide material over a polysilicon material” (claim 11); nor
“a portion of the overlay marks comprises polysilicon and another portion comprises a metallized polysilicon” (claim 25).
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. Applicant argues that (last paragraph, page 12, remarks), 
The Examiner correlates the three dummy vertical structures DVS on the left in FIG. 11 of Jeong to the "overlay marks" of claim 1. Office Action at p. 2. The Examiner acknowledges that Jeong does not teach the three dummy vertical structures DVS on the left in FIG. 11 to be low aspect ratio features and asserts that "[i]t would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the aspect ratio features low, as well as high, aspect ratio features for the reasoning of obvious to try set forth in KSR." Office Action at p. 3. Applicant respectfully disagrees and asserts that there is no objective reason to modify Jeong in the manner asserted by the Examiner. Jeong teaches forming the dummy vertical structures DVS by forming dummy holes penetrating a dummy mold structure 100d and filling the dummy holes with a filling material. Jeong at [0088]. Jeong explicitly teaches the dummy vertical structures DVS extending in a vertical direction that is substantially 
12 
Serial No. 16/546,759 
perpendicular to a top surface of a substrate 1 at least partially through a subsequently formed dummy stack structure DST. Jeong at T [0007], [0088], [0091], and [0098], and at FIG. 11. Some of the dummy vertical structures DVS penetrate pad portions of the dummy stack structure DST. Jeong at [0119]. Furthermore, Jeong explicitly teaches the dummy vertical structures DVS on an edge region 23 of a scribe line region 20 of a substrate 1 prevent crack generation during a sawing process of the substrate 1 from propagating to a cell array structure disposed on a chip region 10 of the substrate 1. Jeong at T [0101] and [0143]. A person of ordinary skill in the art would have no objective reason to modify the dummy vertical structures DVS to be low aspect ratio features, since doing so would change the formation process of the dummy vertical structures DVS, decrease a vertical length of the dummy vertical structures DVS such that the dummy vertical structures DVS may not extend through respective pad portions of the dummy stack structure, and decrease the strength and integrity of the substrate 1, thereby increasing the likelihood of a crack propagating toward the cell array structure disposed on the chip region 10 during the sawing process of the substrate 1. Therefore, modifying the dummy vertical structures DVS as asserted by the Examiner would render Jeong inoperable for its intended purpose of preventing crack generation. "If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." M.P.E.P. § 2143.01 (V). 

In response, Jeong is silent with regards to the aspect ratio of the DVSes.  Thus, in order to make the claimed invention the skilled in the art would have had to figure out the aspect ratio of the DVSes.  Their aspect ratio is the depth dimension divided by the width dimension.  If it is greater than one it is a high aspect ratio feature, otherwise it is a low aspect ratio feature.  Thus, it would have been within the grasp of the skilled in the art to try different depth and width combinations, as set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899